Cole, J.
The bill of exceptions shows that on the trial of the cause the intervenor, for the purpose of showing title to the real estate attached, to be in him, introduced a deed therefor, of date January 25th, 1865, made by the defendant, Frederick Wehman, and his wife to him. This deed was duly acknowledged and was recorded on the 25th day of May, 1865, the attachment in this case having been sued out and levied upon said real estate on the 6th day of May, 1865, The plaintiff then introduced the recorder of Howard county, where said real estate is situated, and he testified that the deed was delivered to him for record by the grantor, the defendant, Frederick Well-man, which was all the evidence. “ And (as the bill of exceptions states) thereupon the court ruled said deed to be fraudulent and void.” This ruling is assigned as error.
The fact, that the grantor in a deed delivers the same to the recorder for the purpose of having it recorded, may be a circumstance, in connection with others, tending to show fraud in the transaction. But that fact alone does not, as a matter of law, make the deed fraudulent and void, nor would it sustain a verdict of a jury to the same effect.
Reversed.